                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    LAREDO DIVISION

MARIANA M. SANDOVAL,                           §
                                               §
                       Plaintiff,              §
                                               §
       vs.                                     §                5:19-CV-00081
                                               §
COMMISSIONER OF                                §
SOCIAL SECURITY,                               §
                                               §
                       Defendant.


                                           ORDER

       Upon consideration of Plaintiff’s Unopposed Motion for an Extension of Time to File

Plaintiff’s Opening Brief on or before January 21, 2020, (Dkt. No. 13), it is hereby ORDERED

that Plaintiff’s Motion is GRANTED.

       Plaintiff shall file an Opening Brief no later than January 21, 2020. It is further

ORDERED that Defendant shall file a response no later than 45 days of being served with

Plaintiff’s Brief. Plaintiff may file a reply 15 days after being served with Defendant’s brief.

Defendant may file a sur-reply within 15 days of being served with Plaintiff’s Reply. The page

limits and remaining provisions set forth in the Order for Briefing, issued on November 8, 2019

shall remain in effect. (Dkt. No. 12).

        IT IS SO ORDERED

       Signed on December 27, 2019, at Laredo, Texas.


                                                   _______________________________
                                                   DIANA SONG QUIROGA
                                                   UNITED STATES MAGISTRATE JUDGE
